Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155829 & (59)(60)                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
  KIMBERLY HATCHER,                                                                                                    Justices
           Plaintiff-Appellee,
  v                                                                  SC: 155829
                                                                     COA: 330062
                                                                     Macomb CC: 2013-003906-NF
  LIBERTY MUTUAL INSURANCE
  COMPANY,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2017
         a0905
                                                                                Clerk